 AMERICAN STEEL WAREHOUSINGAmerican SteelWarehousing,Inc., a subsidiary ofLexington Oil Corporation iandUnited Steel-workers of America,AFL-CIO-CLC. Case 14-CA-1833219March 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 29 September 1986 Administrative LawJudge Burton S. Kolko issued the attached deci-sion.The General Counsel filed exceptions and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, fmdings,2 andconclusions and to adopt the recommended Orderas modified, 3ORDERThe National Labor Relations Board adopts therecommended Order of, the administrative lawjudge as modified below and orders that the Re-spondent,American SteelWarehousing, Inc., asubsidiary of Lexington Oil Corporation, GraniteCity,Illinois, its officers,agents,successors,and as-signs,shall take the action set forth in the Order asmodified.1.Substitute the following for paragraph 2(b)."(b)Offer in writingimmediateemployment,without prejudice to any seniority or any otherrights and privileges, to each of the former em-ployees of Steel Warehousing of Illinois who, hadbeen laid off in November 1985 for whom the Re-spondent had vacancies after 27 January 1986 andwhom it could have ' employed but declined toemploy, if necessary replacing employees who hadnot been employed by Steel Warehousing of Illi-noison 27 January 1986 but who were hired by theRespondent after that date, such employment to beoffered for the classifications at the rates and underthe conditions pertaining to the replaced employ-ees; and place on a preferential hiring list all re-maining,former employees of Steel Warehousing ofIThe Respondent's name appears as amended at the hearing.2No exceptions have been filed to the judge's finding that AmericanSteelWarehousing is a successor employer.aThe General Counsel excepted to the judge's recommended Order tothe extent that it limits the remedy to require the Respondent to replaceonly those employees who had been hired by the Respondent "before IJune 1986" We agree that the remedy should not be so limited and havemodified the recommended Order and notice accordingly The GeneralCounsel also excepted to the lack of a "make-whole" paragraph in thenotice.We agree, and have so modified the notice293Illinoiswho would have been hired but for thelack of available jobs."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelations Boardhas foundthat we violated the National Labor Relations Actand has ordered us to postand abide by thisnotice.WE WILL NOT refuseto bargaincollectively withtheUnited Steelworkers of America, AF]L-CIO-CLC as exclusiverepresentativeof the followingunit:All production, maintenance, shipping and _ re-ceiving employees employed at our GraniteCity, Illinois facility, excluding office employ-ees,plant clerical employees, guards, watch-men, professional employees, foremen, assistantforemen and all other supervisors as defined inthe Act.WE WILL NOT discourage membership in theUnion or in any other labor organization by dis-criminating against any employee or job applicantregarding hire, tenure of employment, or conditionof employment.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan agreement is reached, embody such agreementin a signed contract.WE WILL offer employment to Steel Warehous-ing of Illinois employees who were laid off in No-vember 1985 for whom we had vacancies after 27January 1986 and whom we could have employedbut declined to employ, if necessary replacing em-ployees who had not been employed by Steel` War-ehousing on 27 January 1986, but who were hiredby us after that date, such employment to be of-fered for the classifications at the rates and underthe conditions pertaining to the replaced employ-ees; and place on a preferential hiring list all re-nnaining former employees of Steel Warehousing ofIllinoiswho would have been hired but for thelack of available jobs.283 NLRB No. 45 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL make whole the employees of SteelWarehousing of Illinois to whom we will offer em-ployment as set forth above for any losses theymay have suffered from our discrimination againstthem, plus interest.AMERICAN STEELWAREHOUSING,INC.Keltner W. Locke, Esq.,for the General Counsel.Rayford T. Blankership,Labor Consultant, of Green-wood, Illinois, for Respondent.DECISIONSTATEMENT OF THE CASEBURTON S. KoLKo, Administrative Law Judge. TheLexington Oil Corporation purchased certain assets fromSteelWarehousing of Illinois, Limited, an Iowa corpora-tion (SWI), and it purchased the land and buildings usedby SWI from the persons who owned SWI. Thereafter,the purchaser operated as American Steel Warehousing,Inc. (ASW), the nominal Respondent in this case.' From1973 the Union that is the Charging Party in this casehad a collective-bargaining agreement with SWI, andafterAmerican Steel Warehousing began operating theUnion requested recognition by ASW. In effect that re-quest was denied, and the Union's charge followed.2 Asa result of that charge the General Counsel complainsthat ASW as a successor to SWI violated Section 8(a)(5)of the Act, 29 U.S.C. § 158(a)(5), by failing to recognizeand bargain with the Union. Also, the complaintallegesthat ASW discriminated against former SWI employeesby hiring others in their stead who did not belong to theUnion, thus violating Section 8(a)(3)., The Respondentdeniesthe allegations.FINDINGS OF FACTThe Lexington Oil Corporation negotiated with SWIto_ purchase SWI on 8 January 1986. Before the closingthe sellers discovered that the transaction would causethem a tax liability that was unacceptable. The transac-tionwas postponed and restructured. SWI's land andbuildings were sold by Mr. and Mrs. Blumenthal, theirowners. The remainder of the sale consisted of SWI's in-ventoriesof raw materials and supplies,work inprogress, finished materials, machinery, equipment, furni-ture, cash, accounts receivable, customer lists, telephonelistings, trade secrets, etc., which were conveyed on 27January 1986.1The buyer chose to effect the purchase through a wholly owned sub-sidiary, SteelWarehousing of Illinois,Inc, an Illinoiscorporation, whichbore no relationship to the seller, SWI, Steel Warehousing of Illinois,Limited, an Iowa corporation Having mentioned the name of the actualpurchasing entity, we shall forget about it as that entity has no furtheruse in thisdiscussion2The charge was filed on 26 February 1986, was amended on 8 April1986, and was followed by the complaint on 16 April 1986 The heanngwas held on 19 May 1986 in St Louis Briefs were received on 23 June1986The purchaser immediately began operating as ASW,like SWI distributing steel products. It immediately sentthis letter to the customer list that was stored on thecomputer that SWI had used.American SteelWarehousing, Inc. has purchasedthe steel inventory of Steel Warehousing of Illinois,Ltd. located in Granite City, Illinois. It has also ac-quired the land and buildings on Route 11 wherethe operation is located.The new organization is headed by John P. Stahl-man formerly of Dallas, Texas. Mr. Stahlman is thePresident and CEO while Pam DeShasier, a long-time employee of Steel Warehousing, will serve ascorporate Secretary. Pam will also be in charge ofinside sales.This company has had a long history in the steel in-dustry, having begun in 1950 as American Sheet &Strip Steel Corp. Mr. Stahlman has been in the steelindustry for fifteen (15) years. He has served as asalesman as well as a service center owner. Thecompany is greatly expanding its bar stock andsheet inventory and it will still continue to provideshearing services.You are invited to visit Pam and John via telephoneor in person. Please put American Steel Warehous-ing, Inc. on your list to call for all your steel needs.American Steel Warehousing, Inc.P.O. Box 460Granite City, IL 62040On the day after the sale the Union's subdistrict direc-tor,Morgan, heard of it and called ASW. The nextmorning Morgan met with Carman and Stahlman, ASWcoowners.Morgan told them about the collective-bar-gaining agreement between the Union and SWI, that inhis view the contract remained in effect because neitherparty to the contract had sent the required advance ter-mination notice, and that he was interested in continuingto represent the employees at the facility.3,Carman and Stahlman replied that they did not knowabout the continued viability of the collective-bargainingagreement, that they would have to consult counsel, andthat they would get back to Morgan. They never did.After unsuccessful attempts to make contact Morgan fi-nally reached Stahlman, who told him that "my GeneralCounsel 'told me not to talk to you anymore." So thatwas the end of it.Subsequently ASW hired two additional employees,Daniel Van Scoyk on 24 March 1986 and Mark Knighton 6 May 1986. Neither of these employees was amongthe 17 bargaining unit employees that had been laid offby SWI the previous fall. One of the unit employees,indeed the Union's shop steward, was Thomas Cottrell.He had regularly been'talking with Plant Manager OgleSCoincidently, the date of the sale also was the last day of the collec-tive-bargaining agreement that had been made between SWI and theUnion on 28 January 1983. By its terms it remained in effect for onemore year, until 28 January 1987, since the required 60-day notice for ter-mination or change had not been given by either party to the other AMERICAN STEEL WAREHOUSINGevenwhile laid off, as part of his stewardresponsibilities.On the day after the sale Cottrell went to the plant andtalkedwith Ogle. Cottrell asked if theplace had beensold, and Ogle saidyes. Then Ogle was asked by Cottrell... if he wasgoing to callany of us back now thatithad been sold . . .thinkingthat they would havembre business.And he said no. He said that theywere goingto benon-unionplant from then on. Forme to start lookingfor a job. They wasn't going tobring any of us back.As Supervisor Ogle was not called to testify, Cottrell'scredible testimony stands without contradiction.DiscussionThe "successor employer"issue has been summarizedby the United States Court of Appeals for the Ninth Cir-cuit inPremium Foods v. NLRB,709 F.2d 623, 627(1983):A new employer who conducts essentially thesame business as the former employer, and whohires former employees of his predecessor as a ma-jority of his work force is considered a successoremployer.... Where a union has been recognized... as the representative of the employees of thepredecessor, and his successor hires a majority ofhisworkers from those employees, a presumptionarises that the successor's employees also supportthe union. . . . The basic rationale is that a merechange in ownership, without an essential change inworking conditions, would not be likely to changeemployeeattitudestoward representation.SeeNLRB v. Burns International Security Services, Inc.,406 U.S. 272, 278-279, 92 S.Ct. 1571, 1577, 32L.lid. 2d 61 (1972).A similar approach has been taken by the Court of Ap-peals for the Seventh Circuit, seeZim's Foodliner v.NLRB,495 F.2d 1131 (7th Cir. 1974); by the Court ofAppeals for the Sixth Circuit, seeService Employees Local47 v. Cleveland Tower,606 F.2d 684 (1979); by the Courtof Appeals for the First Circuit, seeNLRB v. Fall RiverDyeing,'775F.2d 425 (1985); and by the Board, seeBayBreeze Industries,280 NLRB 1216 (1986).4 What wemust do to deal with the issue of successorship raised byASW's denial is to ascertain whether (1) ASW is a newemployer, (2) it conducts essentially the same business asSWI at Granite City,Illinois,(3) it has hired former SWIemployees as a majority of its work force, and (4) theUnion had been recognized as the representative ofSWI's employees. Questions (1) and (4) having alreadyanswered, we turn to the heart of the successorship issue.The record is thin but sufficient to make the followingfindings.SWI had been in the business of distributing steel andsteel products. That is the business that ASW was pur-chasing and undertaking. Evidence of thisis its initialletter to SWI's customers, dated 27 January 1986, in4 See also cases cited in fn 7, infra.295which it apprised'SWJ'scustomersof the purchaseandits intention to expand "its bar stock and sheet inventoryand it will still continue to provide shearing services."The expansion envisioned by ASW was in contrast tothe contraction of operations by SWI in its final months.In November 1985, SWI's reduced sales caused it to layoffmost of its unit employees, leaving only the two,Gass and Miller, that ASW started up with.5 As ASWexpanded itssalesitadded employee Van Scoyk 2months later, in March, and employee Knight 2 monthsafter that.But, while expanding its customer base, ASW was stillrelying on the former SWI customers as the mainstay ofits sales. Its initial revenues were totally from SWI's cus-tomers, as it purchased SWI's accounts receivable forsales that transpired after 1 January 1986, 4 weeks beforeASW began its own operation. Thereafter, ASW addednew customers so that by the end of February 1986 the49 customers inherited from SWI were expanded to 103.But as the General Counsel's brief shows, relying on thesales figuresinGeneral Counsel's Exhibits ,9 and 12, outof ASW's revenuesof $180,858 for its first month of op-erations, $101,801 came , from SWI's former customers,56 percent.This is almost all the data that we have, but it isenough for our purposes, as the Union's demand for rec-ognition was immediate. ASW does not argue that itsfirstmonth of operations is unrepresentative, nor does itchallenge the fact that in the first month, when theUnion made its demand, the employees of ASW wereworking at the same plant and were using the sameequipment as they had, at the predecessor SWI.ASW claims that it is a different operation from SWI.Its evidence to support this consists solely of the testimo-ny of its president, Stahlman:Q. Can you tell the Court in what respect-sinceyou were-you have testified that you were presentat the facility for a couple of weeks before thechange in ownership,'Can you tell the Court pleaseinwhat respects the services provided changedsince the change in ownership?A. Well, in many respects. The inventory at thefacilitywas way down because of the economicconditions thatMr. O'Brien spoke about and wehave added-well we have doubled the inventory.So we have many more services just due to the factthatwe have the inventory in stock. So we cansupply the customers. I don't know if it is the righttime to say the dollar figures, but my understandingis that the people that were there before the De-cember of 1985, that their gross sales were approxi-mately $60,000 and in April of this year our's wereapproximately $300,000. So the major difference isin the,-is in the amountof inventory there and wenow carry more products. We carry stainless prod-5Also kept on the payroll were salarwd employees De Shashier, SWI'ssole salesperson,and Ogle, SWI's warehousemanager.In fact, I cannotfind from the record that ASW failed to take on any working ISWI em-ployees 296DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDucts, aluminum products. I believe Steel Warehous-ing islimited to carbon products only.Q. So in other words there are more types ofmetal that are sheared and distributed?A. Well we do other things. We do other proc-essing work also.Q. When did you add the new processing?A. When I got there.Q. Before or after the change in ownership?A. After.Q. And how long after?A. Immediately.Q.What does the new processing consist of?A. We do a great deal of slitting of coil and thenwe also do leveling, but I believe they did thatbefore.So the major differences are that ASW has-a larger in-ventory of products from SWI and does slitting of coil.These do not change the employees' working conditionssufficiently to infer that their"attitudes toward represen-tation"would bechanged.Premium Foods,supra, 709F.2d. at 627.What wouldindicate such a change in employee atti-tudes toward representation would be a change in thestructure of the bargaining unit, and this is the argumentthat ASW presses the hardest.WhatASW argues, in effect,is that having started outin January with a work force of two employees,both ofwhom were former SWI unit members,by May it hadadded three who were not former SWI unit members,therebydestroying the basis for presuming the majoritystatusof theUnion.6The legal question thus posed is when did ASW havea representative complement of employees-when itstarted rebuilding from SWI's deteriorated base in Janu-ary or when it had reached its full complement of em-ployees in May.The courtinFall River Dyeing,supra,775 F.2d at 431,summarized this test in these words:In determining whether a representative comple-ment existed at a given date, the Board first looks tosee whether the job classifications for the operationwere "filled or substantially filled" and whether theoperationwas in "normal or substantially normalproduction." The Board also considers the size ofthe complement on that date, the time expected toelapsebefore a substantially larger complementwould be hired, and the relative certainty of the ex-pected expansion.Ifind that ASW's bargaining obligation arose on 29January 1986, Which is (1) the date that the Unionthrough Morgan made its demand on ASW, (2) the dayafterASW began its operations, and (3) 2 days after thetransfer.SeeFall River Dyeing,supra, andNLRB v.HudsonRiverAggregates,639 F.2d 865, 870 (2d Cir.6There were two new hires, Van Scoyk and Knight, and the elinuna-tion of the truckdriving classification freed up former SWI employeeNorth, who as a truckdriver for SWI was not in the bargaining unit, todo production work for ASW.1981).On that date ASW employed three of the fiveproduction employees it would be using by the time ofthe hearing, and two of those three were from the SWIunit represented by the Union-a clear majority. Whilesaleswould continue to rise, presumably the reason forthe two later hires, the two former SWI employees,Miller and Gass, represented the two classifications ofemployees in the bargaining unit (Miller was a shearoperator/laborer, andGasswas a laborer or "shearhelper"). The third employee, North, had been a truck-driver for SWI, and outside the unit. At ASW, NorthMiller, and Gass-performed all duties, but I do not findthat the change in job classifications materially bears onthis case since the tasks performed did not change. Theessential structure of ASW's operations was set with theinitial hire of these three workers.Finally, we come to Stahlman's testimony that 2 weeksafter the sale Gass told him that he did not want theUnion. I am not persuaded that this helps ASW's case.First,Gass' statement and any doubt it caused ASW thatthe Union no longer represented a majority of its formerSWI employees cameafterASW's bargaining obligationarose, too late for ASW to rely on.Fall River Dyeing,supra, 775 F.2d at 433-434. Secondly, as I have noreason to doubt Stahlman's credibility, that hearsay aloneis not "substantial evidence sufficient to support a findingfor the company."TRW-United Greenfield Division v.NLRB,716 F.2d 1391 (11th Cir. 1983). I reject any claimof good-faith doubt about ASW's bargaining obligation.In fact, not only was there no doubt, there was nogood faith. Plant Manager Ogle told Union Steward Cot-trell on the day after the sale that "they were going tobe [a] non-union plant from then on." Clearly an antiun-ionmodus operandi had been established long beforeStahlman heard from Gass, and explains why when thetwo new employees were later hired they were not fromthe pool of laid-off SWI unit members. The lame excusethat Cottrell was not hired because he -was a workers-compensation risk has no support, and does not explainwhy none of the other 17 laid-off bargaining unit mem-bers was hired. Ogle's admission does explain it, and es-tablishes a violation of Section ' 8(a)(3).'Peng Teng, 278NLRB 350 (1986).In sum,there is no good-faith doubt advanced byASW why the Union no longer represents these employ-ees, and there is insufficient difference between SWI andASW7 to overcome the ,presumption that "the employ-ees' desires concerning unionization" are unchanged.8 Iconclude that the Union, which has represented employ-ees at this facility since 1973, is to be recognized as theongoing -representative.7 In other words, the plant's "operations, as they impinge on unionmembers, remain essentially the same after the transfer of ownership "ElectricalWorkers IUE v NLRB,604 F 2d 689, 694 (D.C Cir. 1979). SeeNLRB v.HudsonRiver Aggregates,639 F.2d 865, 869 (2d Cu. 1981)8Ranch-Way, Inc.,183 NLRB 1168, 1169 (1970) AMERICAN STEEL WAREHOUSING297CONCLUSIONS OF LAW1.The Respondent,American Steel Warehousing, Inc,,is an employer within meaning of Section 2(6) and (7) ofthe Act.92.The Union,United Steelworkersof America, AFL-CIO-CLC,constitutes a labor organization within themeaning of Section2(5) of the Act.3.The following employees constitute a unit that is ap-propriate for collective bargaining within the meaning ofSection9(b) of the Act:All production,maintenance, shipping and receivingemployees employed by Respondent at its GraniteCity, Illinois facility excluding office employees,plant clerical employees,guards,watchmen, profes-sional employees,foremen,assistant foremen and allother supervisors as defined in the Act.4,United Steelworkers of America,AFL-CIO-CLChas been and is the exclusive representative of all em-ployees in the above-described appropriate, unit for pur-poses of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5.By failing and refusing to recognize and bargain col-lectivelywith the Union as the exclusive representativeof all of Respondent's employees in the appropriate unit,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Sections 8(a)(5)and 8(a)(1) of the Act.6.By discriminatorily refusing to hire laid-off membersof the Union Respondent has engaged in unfair laborpracticeswithin the meaning of Sections 8(a)(3) and8(a)(1) of the Act.7.Respondent's unfair labor practices affect commercewithin the meaning of Section2(6) and (7) of the Act.On these findingsof factand conclusions of law andon the entire record,I issue the following recommend-ed'°ORDERThe Respondent, American Steel Warehousing, Inc.,GraniteCity,Illinois, its officers,agents, successors, andassigns, shall1.Cease and desist from(a)Refusing to bargain collectively with the UnitedSteelworkers of America,AFL-CIO-CLC asexclusiverepresentative of the following unit:All production,maintenance, shipping and receivingemployees employed by Respondent at its Granite9During the calendar year ending December 31, 1985, Respondentsold and shipped products valued in excess of $50,000 from its GraniteCity,Illinois facility directly to places that are outside the State of Illi-nois.1° If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec.102.48 of the Rules, be adopted by theBoard and all'objections to them shall be deemed waived for all pur-poses.City, Illinois, facility excluding office employees,plant clerical employees,guards,watchmen, profes-sional employees, foremen,assistantforemen and allother supervisors as defined in the Act.(b)Refusing to hire employees becausetheyhad orwere believed to have joined, supported, or assisted theUnion.(c) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain with the Union with respect torates of pay, wages, hours, and other terms and condi-tions of employment, and if an agreement is reached,embody itin a signedcontract.(b)Offer in writing immediate employment to each ofthe employees of SWI who had been laid off in Novem-ber 1985 for whom Respondent had vacancies between27 January through' 31 May 1986 and whom it couldhave employed but declined to employ for discriminato-ry reasons, if necessary replacing employees who hadnot been employed by SWI on 27 January 1986 but whowere hired by Respondent after that date and before 1June 1986, such employment to be offered for the classi-fications, at the rates, and under the conditions pertainingto the replaced employees.(c)Make whole the employees offered employmentunder subparagraph (b), above, for any loss they mayhave suffered from the discrimination against them bypaying to each money that he would have been paid inRespondent's employ from the putative date of hire tothe actual date of hire,lesstheir respectivenet earningselsewhere during this period, computed as in F.W.Woolworth Co.,90 NLRB 289 (1950), with interest asstated inIsis Plumbing Co.,138 NLRB 716 (1962).(d)Mail to the SWI employees laid off in November1985, and post at its Granite City,Illinois plantcopies' ofthe attached notice marked "Appendix.""" Copies of thenotice, on forms provided by the Regional Director forRegion 14, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees ,are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or,covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.11 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."